201 F.2d 367
53-1 USTC  P 9174
COMMISSIONER OF INTERNAL REVENUE, Petitionerv.Lamar D. FAIN, Minnie Rhea Fain, Chas. P. McGaha and RubyMcGaha, Respondents.
No. 14183.
United States Court of Appeals Fifth Circuit
Jan. 20, 1953.

Ellis N. Slack, Acting Asst. Atty. Gen., Morton K. Rothschild, Sp. Asst. to Atty. Gen., and Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D.C., for petitioner.
Harry C. Weeks, Fort Worth, Tex., for respondents.
Before HUTCHESON, Chief Judge, and STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the joint stipulation of counsel for the parties, that the decisions of the Tax Court of the United States in the above entitled and numbered consolidated causes be reversed and that the cases be remanded to the said Tax Court for further proceedings in accordance with the opinion of the Supreme Court of the United States in Arrowsmith v. Commissioner, 344 U.S. 6, 73 S. Ct. 71, and by the decision of this Court in United States v. Eastland, 5 Cir., 199 F.2d 956.


2
On consideration whereof, it is now here ordered and adjudged by this Court in accordance with said stipulation, that the decisions of the Tax Court of the United States in the above entitled and numbered consolidated causes, be and the same are hereby reversed, and that said consolidated causes be remanded to the said Tax Court for further proceedings in accordance with the opinions in Arrowsmith v. Commissioner and United States v. Eastland, supra.


3
Reversed and remanded on joint stipulation.